Title: To Thomas Jefferson from Mann A. Page, 16 January 1826
From: Page, Mann A.
To: Jefferson, Thomas


Dr Sir
Fredericksburg
January 16th 1826.
It being my wish to return to the University the next session—and my circumstances being allmost too limited to allow my doing so without some assistance independent of my friends. I have determined to become an applicant for the place of Librarian to our University—a residence at the University as a student at the last session—has impressed upon me the many advantages resulting to me—from a continuation of my studies at this Institution—and my ardent wish of renewing them again—has determined me to this measure—Will you Sir—propose me as an applicant for that office at the next sission of the Board of visitors—who I believe have the election of that Officer—By doing so—you will sir—confer a favour—on your ever devoted servantMann A. Page